Exhibit 10.1

 

February 28, 2011

 

Daniel M. Quinn
Guaranty Bancorp

1331 Seventeenth Street
Denver, Colorado  80202

 

Dear Mr. Quinn:

 

The purpose of this letter is to confirm the following arrangements that you and
we have discussed in connection with the recent announcement of your intention
to resign as of the date of the 2011 Annual Meeting of Stockholders of Guaranty
Bancorp (the “Company”), which is expected to occur on May 3, 2011 (the “Annual
Meeting Date”), and the Company’s intention to search for your replacement.

 

Your services and contribution to the Company are highly valued.  As a result,
we have decided to offer you a transition retention arrangement because we
believe you are a critical part of the management transition.  This letter sets
forth the terms upon which the Company shall make such retention arrangement
with you.

 

1.     Executive Cash Incentive Plan Bonus Payment

 

Pursuant to the Company’s Executive Cash Incentive Plan and as an inducement for
you to remain in your position of Chairman, Chief Executive Officer and
President of the Company and Guaranty Bank and Trust Company (the “Bank”)
through the Annual Meeting Date upon execution of this letter, the Company shall
pay you a bonus in a lump sum amount, in cash, equal to two hundred and two
thousand and five hundred dollars ($202,500.00), less applicable withholdings,
on the first regularly scheduled payroll date following the date of this letter
(the “Bonus”), subject to the elapse of the revocation period set forth in
Section 4 below.

 

However, you agree to repay 100% of the Bonus, less any unrecoverable taxes or
other withholdings imposed on the Bonus, (1) within thirty (30) days following
the termination date of your employment with the Company (the “Date of
Termination”) if you choose to terminate your employment prior to the Annual
Meeting Date or (2) if any necessary regulatory non-objections or approvals are
not obtained pursuant to Section 5 below.  The Company agrees to initiate the
process

 

--------------------------------------------------------------------------------


 

to obtain any necessary regulatory non-objections or approvals no later than
seven days following signature by you of this Agreement.

 

2.     Stock Awards

 

As a further inducement for you to remain in your position of Chairman, Chief
Executive Officer and President of the Company and the Bank through the Annual
Meeting Date, the Company will accelerate the vesting of the 95,339 shares of
restricted stock awards granted to you on August 6, 2010, whereby all 95,339
shares shall vest as of the Annual Meeting Date.

 

3.     Non-Solicitation

 

By executing this letter, you agree that, during your employment with the
Company and for a nine month period following the Date of Termination, you will
not, in any manner, directly or indirectly (without the prior written consent of
the Company):  (i) Solicit any Client to transact business with a Competitive
Enterprise or to reduce or refrain from doing any business with the Company,
(ii) interfere with or damage any relationship between the Company and a Client
or (iii)Solicit anyone who is then an employee of the Company (or who was an
employee of the Company within the prior 12 months) to resign from the Company
or to apply for or accept employment with any Competitive Enterprise with whom
you are affiliated. For purposes of this letter: (i) “Competitive Enterprise”
means any business enterprise that either (A) engages in any activity closely
associated with commercial banking or the operation of an institution, the
deposits of which are insured by the Federal Deposit Insurance Corporation, in a
Restricted Territory (as defined below), or (B) holds a 25% or greater equity,
voting or profit participation interest in any enterprise that engages in such a
competitive activity; (ii) “Client” means any client or customer or prospective
client or customer of the Company (A) existing as of the date hereof or (B) to
whom the Company (including the Bank) provided services, or for whom the Company
(including the Bank) transacted business within the last twelve months; and
(iii) “Solicit” means any direct or indirect communication of any kind that in
any way invites, advises, encourages or requests any person to take or refrain
from taking any action. Nothing in this Section 3, however, shall prohibit you
or any person or entity in which you have an interest from placing
advertisements in periodicals of general circulation soliciting applications for
employment, or from employing any person who answers any such advertisement. You
will not be deemed to violate this Section 3 solely by virtue of your interest
in an entity whose stock is publicly traded if you are the owner of not more
than 2% of the outstanding shares of any class of stock of such corporation,
provided you have no active participation in the business of such corporation
(other than voting your stock) and you do not provide services to such
corporation in any capacity (whether as an employee, an independent contractor
or consultant, a board member, or otherwise).

 

The terms and provisions of this Section 3 are intended to be separate and
divisible provisions and if, for any reason, any one or more of them is held to
be invalid or unenforceable, neither the validity nor the enforceability of any
other provision of this letter shall thereby be affected.  You and the Company
acknowledge that the potential restrictions on your future employment imposed by
this Section 3 are reasonable in duration and in all other respects.  If for any
reason any court of competent jurisdiction shall find any provisions of this

 

2

--------------------------------------------------------------------------------


 

Section 3 unreasonable in duration or otherwise, the Company and you agree that
the restrictions and prohibitions contained herein shall be effective to the
fullest extent allowed under applicable law in such jurisdiction.

 

4.     Release and Waiver

 

In consideration of the payments and other arrangements set forth in this
letter, you agree knowingly and voluntarily waive and release forever whatever
claims you ever had, now have or hereafter may have against the Company and any
subsidiary or affiliate of the Company, and any of its present and former
employees, directors, officers and agents (collectively referred to as
“Releasees”), based upon any offer, agreement, matter, occurrence or event
existing or occurring prior to the execution of this letter, including anything
relating to your employment or to the termination of such employment or to your
status as a shareholder or creditor of the Company.

 

This release and waiver includes but is not limited to any rights or claims
under United States federal, state or local law and the national or local law of
any foreign country (statutory or decisional), for wrongful or abusive
discharge, for breach of any contract, for misrepresentation, for breach of any
securities laws, or for discrimination based upon race, color, ethnicity, sex,
age, national origin, religion, disability, sexual orientation, or any other
unlawful criterion or circumstance, including rights or claims under the Age
Discrimination in Employment Act of 1967 (“ADEA”) (except that you do not waive
ADEA rights or claims that may arise after the date of this letter).

 

You agree that you will not knowingly orally or in writing criticize, disparage
or undermine the reputation of the Releasees known to you. The Company agrees
that it will not knowingly orally or in writing criticize, disparage or
undermine your reputation.

 

Your signature below will also constitute confirmation that you have (i) made
such waivers, releases, agreements and confirmation in consideration for the
payment and other arrangements set forth in this letter, (ii) been given at
least 21 days within which to consider this letter and its consequences, and
(iii) been advised prior to signing this letter to consult, and have consulted,
with an attorney of your choice.  For a period of seven days following the
execution of this letter, you may revoke this letter, and forfeit any right you
have to the payment and other arrangements described under this letter.

 

You agree that you will execute, upon your Date of Termination, a further waiver
and release covering claims from the date of this letter through your Date of
Termination in the form attached hereto as Annex A.

 

5.     Regulatory Notice, Non-Objection or Approval

 

Notwithstanding the terms and conditions of this letter, the payment and other
arrangements in this letter are subject to any required notice, non-objection or
approval of the Company’s and the Bank’s regulators.

 

3

--------------------------------------------------------------------------------


 

6.     Section 409A

 

This letter is intended to comply with Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”) and the Treasury Regulations promulgated
thereunder (“Section 409A”) and shall be construed accordingly.  It is intended
that payments payable to you under this letter not be subject to the additional
tax or interest imposed pursuant to Section 409A.  To the extent such potential
payments are or could become subject to Section 409A, we shall cooperate to
amend this letter with the goal of giving you the economic benefits described
herein in a manner that does not result in such tax or interest being imposed. 
Notwithstanding anything in this letter to the contrary, the following
provisions shall apply.

 

Any payment to which you are entitled under this letter is intended to be a
“short-term deferral” within the meaning of Treasury Regulation
Section 1.409A-1(b)(4).  Any payment to you under this letter shall be paid to
you no later than March 15, 2012.

 

To the maximum extent permitted by Section 409A, (i) each payment to which you
are entitled under this letter shall constitute a separate payment and (ii) each
payment that is a short-term deferral or that is otherwise exempt from
Section 409A shall be a separately identified and determinable amount for
purposes of Section 409A.

 

No payment to be made under this letter shall be made at a time earlier than
that provided for in this letter unless such payment is (i) an acceleration of
payment permitted to be made under Treasury Regulation Section 1.409A-3(j)(4) or
(ii) a payment that would otherwise not be subject to additional taxes and
interest under Section 409A.

 

7.     Miscellaneous.

 

Nothing contained in this letter shall (i) confer upon you any right to continue
in the employ of the Company or any of its subsidiaries, (ii) constitute any
contract or agreement of employment, (iii) interfere in any way with the right
of the Company or any of its subsidiaries to terminate your employment at any
time, with or without cause, or (iv) affect in any way your rights under any
other plan or agreement with the Company or any of its subsidiaries, including,
without limitation, any severance agreement. Bonuses paid under this letter
shall not be taken into account to increase any benefits provided, or continue
coverage, under any other plan, program, policy or arrangement of the Company or
its subsidiaries, except as otherwise expressly provided in such other plan,
program, policy or arrangement.

 

This letter shall be construed, interpreted and the rights of the parties
determined in accordance with the laws of the State of Colorado (without regard
to the conflicts of laws principles thereof) and applicable federal law.  The
invalidity or unenforceability of any provision of this letter shall not affect
the validity or enforceability of any other provision of the Letter, which shall
remain in full force and effect.

 

4

--------------------------------------------------------------------------------


 

In case anyone or more of the provisions contained in this letter shall for any
reason be held to be invalid, illegal, or unenforceable in any other respect,
such invalidity, illegality or unenforceability shall not affect any other
provision of this letter. This letter shall be construed as if such invalid,
illegal or unenforceable provision had never been a part of this letter and
there shall be deemed substituted therefore such other provision as will most
nearly accomplish the intent of the parties to the extent permitted by
applicable law.

 

This letter may be executed simultaneously in two or more counterparts, each of
which shall be deemed an original, but all of which shall together constitute
one in the same agreement.

 

*                 *                 *

 

5

--------------------------------------------------------------------------------


 

If this letter properly sets forth our understanding, please sign both copies,
keep one copy for your records and return one to the Company’s Director of Human
Resources.  Once you do so, you will still have an additional seven (7) days in
which to revoke your acceptance.  To revoke, you must send the Company’s
Director of Human Resources a written statement of revocation by registered
mail, return receipt requested.  If you revoke your acceptance of this letter,
the letter will be void, and you will not receive the payments and other
arrangements provided under this letter.

 

 

 

Very truly yours,

 

 

 

GUARANTY BANCORP

 

 

 

 

 

By:

/s/ Albert C. Yates

 

 

Name:

Albert C. Yates

 

 

Title:

Chair, Compensation,
Nominating and
Governance Committee

Accepted and agreed:

 

 

 

 

 

/s/ Daniel M. Quinn

 

Daniel M. Quinn

 

 

 

Pursuant to 29 C.F.R. § 1625.22(e)(6), I hereby knowingly and voluntarily waive
the twenty-one (21) day pre-execution consideration period set forth in Older
Workers Benefit Protection Act (29 U.S.C. § 626(f)(1)(F)(i)).

 

 

/s/ Daniel M. Quinn

 

Daniel M. Quinn

 

 

6

--------------------------------------------------------------------------------


 

Annex A

 

WAIVER AND RELEASE OF CLAIMS THROUGH DATE OF TERMINATION

 

I agree that all applicable terms and conditions in my Waiver and Release of
Claims set forth in Section 3 of the letter agreement, dated February 28, 2011,
apply with respect to the period of my employment with the Company from the date
of the letter through my Date of Termination.

 

Failure to timely execute and submit this waiver and release will be considered
a breach of the letter agreement.

 

Understood and agreed:

 

 

 

 

 

 

 

 

 

 

 

Daniel M. Quinn

 

Date

 

Pursuant to 29 C.F.R. § 1625.22(e)(6), I hereby knowingly and voluntarily waive
the twenty-one (21) day pre-execution consideration period set forth in Older
Workers Benefit Protection Act (29 U.S.C. § 626(f)(1)(F)(i)).

 

 

 

 

 

Daniel M. Quinn

 

Date

 

--------------------------------------------------------------------------------